office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 svboominathan posts-154712-07 third party communication none date of communication not applicable uilc date june to auvril dejesus senior technical analyst office of systemic advocacy national_taxpayer_advocate from marie cashman special counsel exempt_organizations employment_tax government entities tax exempt government entities subject state agent reporting and payment of employment_taxes for home health care service recipients this chief_counsel_advice responds to your request regarding a state_agency that provides in-home personal assistance services to low income disabled individuals this advice may not be used or cited as precedent legend state x ------------- taxpayer ------------------------------------------------------------------------------------ corporation z ------------------------------------------------- quantity t ----------- issue whether taxpayer may remit employment_taxes paid on behalf of in-home health care service recipients who receive services under taxpayer’s in-home personal service program with timely filed irs form_941 or form posts-154712-07 conclusion yes the applicable employment_taxes may be remitted with a timely filed return taxpayer is a state_agency serving as a sec_3504 agent for domestic_service recipients and is a state agent within the meaning of revproc_80_4 as modified and amplified by notice_2003_70 as a state agent taxpayer is permitted to remit taxes with a timely filed return and is not subject_to the deposit schedule otherwise applicable in sec_31_6302-1 of the employment_tax regulations facts taxpayer an agency of state x administers a statewide federal and state funded program providing personal assistance services to low-income elderly and disabled individuals who need such assistance to remain living in their own homes taxpayer provides services for over quantity t home health care service recipients hhcsrs in state x under taxpayer’s program each hhcsr is authorized to select hire supervise and fire his or her home health care service provider hhcsp however taxpayer takes responsibility for withholding reporting and paying the applicable employment_taxes taxpayer and corporation z entered into a contract under which corporation z performs certain payroll-type activities but taxpayer pays employment_taxes directly to the internal_revenue_service the service and pays wages to the hhcsps under the contract corporation z files all required tax returns such as forms employer’s annual federal unemployment futa_tax return and form sec_941 employer’s quarterly federal tax_return for taxpayer’s in-home personal services program corporation z files the returns using taxpayer’s name and the separate employer_identification_number ein that taxpayer obtained to report employment_taxes withheld and paid for hhcsrs taxpayer pays the taxes directly to the service via an electronic bank transfer coincident with the filing due_date for the applicable return form_940 or form_941 taxpayer does not deposit any of these withheld employment_taxes in advance of the return_due_date since the late 1990s the service has repeatedly assessed penalties under code sec_6656 against the taxpayer for failure to deposit employment_taxes the assessed penalties are subsequently abated when taxpayer advises the service that it is a state agent described in revproc_80_4 and provides a copy of a memorandum from the office_of_chief_counsel indicating that taxpayer may remit its taxes with a timely filed return we understand the reason the penalties continue to be assessed is that taxpayer is not identified by the service as an entity not required to make employment_tax deposits this office was asked to determine whether taxpayer may be identified as an entity permitted to remit employment_taxes with a timely filed return posts-154712-07 law and analysis sec_3504 of the code provides that the service is authorized to designate an agent to perform such acts as are required of employers under the code all provisions of law applicable with respect to an employer including penalties and liability for employment_taxes are applicable to the agent the employer for whom the agent acts remains liable for the employment_taxes as well the general procedures for designating an agent are found in revproc_70_6 1970_1_cb_420 under revproc_70_6 the agent files one tax_return per period regardless of the number of employers for whom he is acting as an agent and it files returns using its name and employer_identification_number an agent designated under sec_3504 agrees to be jointly liable for the employment_taxes of the employer for whom he acts as an agent simplified procedures apply with respect to state and local health and welfare agencies state agents wishing to act as agents under sec_3504 on behalf of participants enrolled in a state program that provides in-home domestic services and is partially funded with federal grants under titles xix and xx of the social_security act as amended by u s c sec_1396 and sec_1397 see revproc_80_4 1980_1_cb_581 as modified and amplified by notice_2003_70 2003_2_cb_916 if the service_recipient is considered the employer of the service provider revproc_80_4 provides that no form_2678 is required for the state agent to act as an agent under sec_3504 on behalf of the service_recipient when a state agent files returns pursuant to the returns are filed using the ein acquired specifically to report and pay taxes with respect to hhcsrs see notice_95_18 1995_1_cb_300 q a a memorandum issued by the predecessor to this office concluded that a state agent may remit employment_taxes paid on behalf of hhcsrs with a timely filed return and penalties for failure to deposit such taxes should not be assessed see also notice_95_18 q a and notice_2003_70 q a in the service issued notice_2003_70 a proposed revenue_procedure regarding home-care service procedures to provide updated guidance to state agents serving as agents under sec_3504 for hhcsrs specifically it provides through a series of questions and answers the procedures that apply when a state agent appoints another agent to perform payroll and employment_tax functions for the hhcsrs notice_2003_70 takes into account that it had become a common practice for state agents to appoint another party as an agent of the state agent to handle certain of the employment_tax responsibilities that the state agent had been performing for the service_recipient notice_2003_70 identifies these other agents that are appointed as either a subagent or a reporting agent a subagent is defined as an individual or entity designated as an agent by a state agent in accordance with revproc_70_6 and notice_2003_70 and a reporting agent is defined as an accounting service franchiser bank service bureau or other entity authorized to perform one or more acts on behalf of an employer including sign and file forms and and make federal tax deposits for the taxes reported on those forms notice_2003_70 is consistent with the conclusion in the posts-154712-07 memorandum that state agents acting on behalf of hhcsrs may remit employment_taxes paid on behalf of hhcsrs with a timely filed tax_return to resolve whether taxpayer is permitted to remit these employment_taxes with timely filed returns depends upon whether taxpayer is a state agent taxpayer receives all of its funding from federal state and local_government programs primary federal funding comes through medicaid programs under title xix and xx of the social_security act administered by the department of health and human services taxpayer acts as agent directly for the hhcsrs the program requires hhcsrs to employ individuals to provide services in their own home all the program participants are low-income individuals with chronic and disabling conditions who need such assistance to remain living in their homes in all respects taxpayer has complied with revproc_80_4 and notice_2003_70 thus taxpayer is a state agent as contemplated in revproc_80_4 and notice_2003_70 and is permitted to remit employment_taxes on behalf of hhcsrs when the employment_tax return is due case development hazards and other considerations since the memorandum two important changes occurred that required this office to examine whether taxpayer may continue to remit with return first taxpayer engaged a third-party corporation z to file the employment_tax returns taxpayer was filing as agent on behalf of the hhcsrs second notice_2003_70 was issued taxpayer confirmed that it has not filed with the service a form_2678 employer payer appointment of agent with respect to its relationship with corporation z it was necessary to examine the relationship of corporation z and taxpayer in order to conclude that corporation z was not acting as subagent as described in notice for taxpayer if corporation z was acting in the capacity of a subagent it would not be permitted to remit employment_taxes with a return see notice_2003_70 q a based on the provisions of the contract the absence of a form_2678 and the direct payment of the taxes by the taxpayer we conclude that corporation z is not acting as a subagent of the taxpayer the payroll functions that corporation z performs satisfy the definition of reporting agent in notice_2003_70 thus taxpayer’s contractual arrangement with corporation z does not affect its authorization to remit taxes with the return we also understand that taxpayer is currently not identified in the service’s systems as a government_entity under the jurisdiction of the tax-exempt government entities operating division we recommend that appropriate steps be taken to identify the taxpayer as a government_entity and further to assign taxpayer a code a which should preclude the assessment of failure to deposit penalties we note the service’s general caution in connection with the use of code a and support taking steps to ensure that only appropriate entities are assigned code a posts-154712-07 our conclusion is based upon our understanding of the facts our discussions with the revenue_officer assigned to the case and our interpretation of the contract between taxpayer and corporation z this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call me at or selvan boominathan at if you have any further questions
